Citation Nr: 1626832	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-26 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected lumbar degenerative disc disease, status post laminectomy and strain (lumbar spine disability).

2.  Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease and strain of the cervical spine (cervical spine disability).

3.  Entitlement to an initial rating in excess of 30 percent prior to May 12, 2014, and in excess of 20 percent thereafter, for service-connected right shoulder strain with degenerative joint disease (right shoulder disability).

4.  Entitlement to an initial rating in excess of 20 percent for service-connected left shoulder strain with degenerative joint disease (left shoulder disability).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 12, 2014.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1970 to May 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the Veteran's July 2014 substantive appeal limited the appeal to his claim for a TDIU.  However, the statement of the case was not date stamped until October 1, 2014, and on November 6, 2014, the Veteran's representative submitted a VA Form 646, Statement of Accredited Representation in Appealed Case, listing each of the above issues as being in appellate status.  Thereafter, when the claim was certified to the Board in November 2014, the agency of original jurisdiction (AOJ) listed each of the above issues.  Thus, it appears that the AOJ accepted the VA Form 646 as a timely substantive appeal.  Therefore, all of the above issues are before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding VA waives objection to timeliness of substantive appeal by taking actions that lead the veteran to believe the appeal was perfected).

The Board notes that, in a May 2014 rating decision, the AOJ granted a TDIU, effective May 12, 2014.  However, this issue is still before the Board because the Veteran has not expressed satisfaction with the assigned rating, he is presumed to seek the maximum available benefit for a disability, and a TDIU is still available prior to May 12, 2014.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board had recharacterized the issue of entitlement to a TDIU to reflect the May 2014 rating decision.

Finally, in the May 2014 rating decision, the AOJ reduced the Veteran's disability rating for his service-connected right shoulder disability from 30 percent to 20 percent, effective May 12, 2014.  Because the reduction in the disability rating did not affect his overall disability rating, the AOJ was not required to comply with the typical notice requirements for reduction cases.  See 38 C.F.R. § 3.344 (2015); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).


FINDINGS OF FACT

1.  Since June 29, 2009, the date the Veteran filed his claim for an increased rating, his lumbar spine disability has not been manifested by ankylosis, either favorable or unfavorable, of the thoracolumbar spine or the entire spine.  There is also no medical evidence showing intervertebral disc syndrome (IVDS) of the lumbar spine resulting in incapacitating episodes that had a total duration of at least six weeks during a twelve-month period.

2.  Since June 29, 2009, the date the Veteran filed his claim for service connection, his cervical spine disability has not been manifested by forward flexion to 15 degrees or less, even with consideration of functional loss due to pain and other factors.  There is also no evidence of ankylosis, either favorable or unfavorable, of the cervical spine or the entire spine, and there is no medical evidence showing IVDS of the cervical spine resulting in incapacitating episodes that had a total duration of at least four weeks during a twelve-month period.

3.  Prior to May 12, 2014, the Veteran's right shoulder disability was manifested by flexion to no less than 65 degrees and abduction to no less than 80 degrees, even in consideration of functional loss due to pain and other factors.  There is also no evidence of ankylosis, or evidence of impairment of the humerus, clavicle, or scapula.

4.  From May 12, 2014, the Veteran's right shoulder disability was manifested by flexion to no less than 95 degrees and abduction to no less than 90 degrees, even in consideration of functional loss due to pain and other factors.  There is also no evidence of ankylosis, or evidence of impairment of the humerus, clavicle, or scapula.

5.  Since August 10, 2007, the date the Veteran filed his claim for service connection, his left shoulder disability has been manifested by flexion to no less than 60 degrees and abduction to no less than 75 degrees, even in consideration of functional loss due to pain and other factors.  There is also no evidence of ankylosis, or evidence of impairment of the humerus, clavicle, or scapula.

6.  The competent and credible evidence of record demonstrates that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities since June 29, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for an initial disability rating in excess of 20 percent for the Veteran's cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2015).

3.  The criteria for an initial disability rating in excess of 30 percent prior to May 12, 2014, and in excess of 20 percent thereafter, for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5200-5203 (2015).

4.  The criteria for an initial disability rating in excess of 20 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5200-5203.

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met as of June 29, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As the Board's decision with regard to the Veteran's claim for a TDIU is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regard to that claim.

With respect to the Veteran's claims for higher ratings, the Board notes that he has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to the Veteran's claim for an increased rating for his lumbar spine disability, the Board notes that the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A. Facts

In June 2009, the Veteran submitted a letter from his private treatment provider, Dr. A.H.  Dr. A.H. noted severe cervical pain that radiated to his shoulders, severe low back pain and weakness, and pain in his lower extremities.  Dr. A.H. noted that he could not bend or lift anything over 10 to 15 pounds without increased pain in his cervical and lumbar spines.  Dr. A.H. noted that he suffered from IVDS, and that he reported incapacitation 50 percent of the time, thus warranted a 60 percent disability rating under Diagnostic Code 5243.  Dr. A.H. also noted that the Veteran's bilateral shoulder condition had been misdiagnosed, and that his shoulder problems were associated with severe cervical disc disease that was causing radiation at the C4 level into his shoulders.  Dr. A.H. noted that a March 2009 MRI results showed severe osteoarthritis, severe uncovertebral joint changes that produced severe neural foraminal narrowing, and anterior protrusion and osteophyte with a significant decrease in the intervertebral disc at C3-4.  With regard to the findings C4, Dr. A.H. noted that it was causing severe neural foraminal narrowing and myeloradiculopathy.  Additionally, there was disc space narrowing at C4-5, moderate disc space narrowing and osteoarthritis at C5-6, and significant disc space narrowing at C6-7.

Upon physical examination, the Veteran's cervical spine range of motion was as follows: 20 degrees forward flexion; 20 degrees extension; 20 degrees right lateral flexion, 30 degrees left lateral flexion; 40 degrees right lateral rotation; and 50 degrees left lateral rotation.  His forward flexion of the lumbar spine was 20 degrees.

In August 2009, the Veteran underwent a VA examination of his lumbar spine, cervical spine, and bilateral shoulders.  With regard to his lumbar spine, he described his pain as an eight out of 10, and he reported daily flare-ups, during which his pain would increase to a 10 out of 10.  He also reported limited daily activities, including difficulty sitting, walking, bending at the waist, lifting, or carrying.  He also reported occasional radicular complaints to the right posterior thigh.  Upon examination, the examiner noted that, when he stood upright, he stood at five degrees forward flexion.  The Veteran's range of motion was as follows: 5 to 35 degrees flexion, with pain; 5 degrees extension; 15 degrees right lateral flexion, 15 degrees left lateral flexion; 15 degrees right lateral rotation; and 15 degrees left lateral rotation.  The examiner also noted that there was no change in range of motion following repetitive-use testing.  Straight leg raise testing was negative, and his reflexes, sensation, and strength in his lower extremities were all normal.  He was diagnosed with lumbar degenerative disc disease.
 
With regard to his cervical spine, the Veteran described his pain as an eight out of 10, and he reported flare-ups of pain every other day.  He reported limited daily activities, including picking things up, twisting at the neck, and carrying.  He also reported radiating pain to his posterior shoulders.  Upon examination, the examiner noted painful movement and manipulation.  His range of motion was as follows: 25 degrees forward flexion; 20 degrees extension; 15 degrees right lateral flexion, 15 degrees left lateral flexion; 40 degrees right lateral rotation; and 50 degrees left lateral rotation.  The examiner noted that there was objective evidence of pain throughout range-of-motion testing, but that there was no change in range of motion following repetitive-use testing.  He was diagnosed with a cervical strain.  With regard to the Veteran's radicular symptoms, the examiner noted that his bilateral shoulder pain was not a symptom of his cervical spine disability.

With regard to his bilateral shoulders, the Veteran described his pain as an eight out of 10, and he reported flare-ups of pain every day.  He reported limited daily activities, including twisting or bending his shoulders.  He was also limited in bending, lifting, or twisting his shoulders at home or at work.  Upon examination, his range of motion was as follows: 65 degrees flexion in both shoulders; 80 degrees abduction in both shoulders; 90 degrees internal rotation in both shoulders; and 45 degrees external rotation.  The examiner noted painful movement, pain with manipulation, and tenderness in the subacromial space with tenderness in the anterior aspect of the shoulders.  The examiner also noted that there was no change in range of motion following repetitive-use testing.  The Veteran was diagnosed with bilateral shoulder strains and degenerative joint disease.

In December 2009, the Veteran underwent another VA examination of his cervical spine.  He described his pain as a seven or eight out of 10, and that he experienced weakness, stiffness, instability, locking, fatigue, and a lack of endurance.  He reported flare-ups of pain on a daily basis.  He stated that he was able to perform certain activities of daily living, including driving, light housekeeping, and personal hygiene, with only moderate pain.  He also reported radiating pain to his shoulders.  The examiner determined that there were no incapacitating episodes over the last twelve months, and there were no bowel or bladder complaints.  After discussing Dr. A.H.'s findings, the examiner discussed the physical findings.  His neck showed normal lordosis, and palpation of the paraspinal muscles revealed mild pain.  The Veteran's range of motion was as follows: 30 degrees flexion; 20 degrees extension; 20 degrees right lateral flexion, 20 degrees left lateral flexion; 40 degrees right lateral rotation; and 40 degrees left lateral rotation.  The was no change following repetitive-use testing, and there was objective evidence of pain.  The examiner noted that there was no additional limitation of the joint function as a result of pain, there was no motor or sensory impairment, his deep tendon reflexes below and above the waist were normal, and there was no bowel or bladder impairment.  He was diagnosed with mild to moderate degenerative disc disease at C5-6 and C6-7.

In a February 2010 statement, the Veteran reported that his back pain had worsened, that he was unable to run more than 10 feet, that he could not sit or stand for long periods of time, that he could not lift heavy objects, that his mobility is limited, and that it usually took most of the morning until he could stand upright.

In July 2010, the Veteran underwent another VA examination of his shoulders, cervical spine, and lumbar spine.  With regard to his shoulders, he reported that his pain had gradually gotten worse.  The examiner noted pain as well as stiffness when using his shoulders for overhead work.  Symptoms included stiffness, without weakness, swelling, instability, or fatigue.  Pain was rated as a constant five out of 10.  He denied flare-ups.  With regard to the effects on his usual occupation, the Veteran reported that shoulder pain did not limit his work as a pilot, and that it did not really limit his daily activities, although he avoided many activities due to his hand and arm resections.  He reported that his usual work as a pilot required him to pull switches overhead, and that he would often have others do it for him.  The examiner determined that his bilateral shoulder disability did not limit routine daily activities, although he usually avoided overhead activities.  Upon examination, examiner noted discomfort with movement, but no weakness, swelling, stiffness, instability, or fatigability.  His range of motion for the right shoulder was as follows: 70 degrees flexion; 50 degrees extension; 80 degrees abduction; 90 degrees internal rotation; and 75 degrees external rotation.  His range of motion for the left shoulder was as follows: 60 degrees flexion; 45 degrees extension; 75 degrees abduction; 90 degrees internal rotation; and 50 degrees external rotation.  Pain was only noted at the extremes of range of motion, and there was no additional limitation following repetitive use.  There was also no evidence of instability.

With regard to his cervical spine, the Veteran reported discomfort in the C5-7 paravertebral region, but no weakness, swelling, instability, or fatigue.  His pain ranged from two to seven out of 10.  He also reported a burning stabbing pain at time.  The examiner noted that the pain did not radiate to the trapezius, and that he did not experience flare-ups.  With regard to the functional effects, the examiner noted that neck pain did not limited occupational functioning.  However, the examiner noted that, due to stiffness in the neck, the Veteran would not be able to do repetitive tasks that required forceful twisting and turning of the neck on a regular basis.  The examiner also noted that there was no limitations with regard to walking, that there were no incapacitating episodes over the last twelve months, and that there was no bowel or bladders problems.  His range of motion was as follows: 30 degrees flexion; 30 degrees extension; 20 degrees right lateral flexion, 20 degrees left lateral flexion; 50 degrees right lateral rotation; and 50 degrees left lateral rotation.  The examiner noted mild painful motion, but no palpable spasms, weakness, or tenderness in the neck.  Furthermore, the examiner noted that there was no additional limitation of motion following repetitive use.  Neurologic examination was negative for his upper extremities.

With regard to his lumbar spine, the Veteran reported discomfort, constant pain, rated as a seven or eight out of 10, which was described as a burning and stabbing types pain.  He reported pain radiating to his knee.  The examiner noted that he was limited in bending at the waist which impacted his activities of daily living, including dressing.  He reported flare-ups, but stated that he was in a constant state of flare-ups.  With regard to the effects of general occupational functioning, he stated that he could not walk, stand, or sit for more than 10 to 20 minutes at a time.  The examiner noted that he had not been prescribed bed rest due to incapacitation.  Upon examination, the examiner noted a slight antalgic gait.  His range of motion was as follows: 40 degrees flexion; 10 degrees extension; 10 degrees right lateral flexion, 10 degrees left lateral flexion; 40 degrees right lateral rotation; and 0 degrees left lateral rotation.  There was objective evidence of pain throughout, but he was not further limited following repetitive use.  Neurologic examination was normal in the lower extremities, and straight leg testing was negative.

In January 2011, the Veteran underwent another VA examination to address his shoulders, cervical spine, and lumbar spine.  He reported pain in shoulder, cervical spine, and lumbar spine.  The examiner noted that there were no symptoms associated with the Veteran's extremities, including any neurologic symptoms.  His reflex, sensory, and motor examinations were normal.  With regard to his lumbar spine and cervical spine, the Veteran reported moderate flare-ups on a weekly basis due to bending, prolonged sitting, and prolonged ambulation.  The examiner also noted a history of fatigue, decreased motion, stiffness, weakness, and pain in the lumbar spine and cervical spine.  The examiner noted no history of incapacitating episodes.  Additionally, the examiner noted that he could only walk a quarter mile, and was unable to sit for more than 30 minutes due to severe pain in his back.  

The Veteran's cervical range of motion was as follows: 30 degrees flexion; 30 degrees extension; 30 degrees right lateral flexion, 30 degrees left lateral flexion; 60 degrees right lateral rotation; and 60 degrees left lateral rotation.  While there was objective evidence of painful motion, range of motion was not further limited following repetitive-use testing.  His lumbar range of motion was as follows: 40 degrees flexion; 20 degrees extension; 30 degrees right lateral flexion, 30 degrees left lateral flexion; 30 degrees right lateral rotation; and 30 degrees left lateral rotation.  While there was objective evidence of painful motion, range of motion was not further limited following repetitive-use testing.  With regard to the functional effects of his lumbar spine, the examiner noted pain with prolonged sitting, bending, standing, and walking.  The examiner determined that there were no functional effects of the Veteran's cervical spine disability with regard to occupational and daily activities.

With regard to his bilateral shoulder disability, the Veteran reported pain and stiffness.  Upon examination, his range of motion was as follows: 110 degrees flexion in both shoulders; 90 degrees abduction in the left shoulder, and 110 degrees abduction in the right shoulder; 90 degrees internal rotation in both shoulders; and 60 degrees external rotation in both shoulders.  While there was objective evidence of painful motion, range of motion was not further limited following repetitive-use testing.  With regard to his ability to perform occupational activities, the examiner noted that the would be significant effects, including his ability to lift, carry, and reach overhead due to pain.

Overall, the examiner determined that the Veteran's service-connected disabilities would not preclude him from engaging in sedentary activities.

In a July 2011 VA treatment record, the Veteran rated his back pain as an eight out of 10, and characterized his pain as aching, soreness, and tightness.  He stated that his pain was exacerbated by standing, sitting long periods, and bending, and that it started in his lower back and radiated to his shoulders and thigh.  Upon straight leg raise, the examiner noted only back pain, and the Veteran's flexion was 20 degrees.

In his November 2011 notice of disagreement, the Veteran stated that his disabilities had been consistent throughout the appeal period.

In May 2014, the Veteran underwent another VA examination of his lumbar spine and bilateral shoulder disabilities.  With regard to his lumbar spine disability, he reported flare-ups of pain after prolonged sitting or standing with weight bearing.  He varied his body position from sitting to standing every few minutes.  He also reported sleep difficulty due to pain.  His lumbar spine range of motion was as follows: 10 degrees flexion; 10 degrees extension; 10 degrees right lateral flexion, 10 degrees left lateral flexion; 15 degrees right lateral rotation; and 15 degrees left lateral rotation.  There was objective evidence of painful motion, and the examiner indicated that he was unable to perform repetitive-use testing.  Concerning any additional functional loss, the examiner noted less movement than normal, painful movement, and interference with sitting, standing, and/or weight-bearing.  The examiner also noted tenderness of the lumbar paravertebral muscles, as well as muscle spasms that caused an altered gait.  Muscle strength was normal, and there was no evidence of atrophy.  Deep tendon reflex testing revealed hypoactive reflexes in the knees, and absent reflexes in the ankle.  Sensory testing was normal and straight leg raise testing was negative.  There was no objective evidence of radiculopathy, and there was no ankylosis of the spine.  The examiner also noted that his IVDS resulted in incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  Finally, concerning the functional impact of his lumbar spine disability, the examiner opined that, due to the inability to sit or stand in one position for more than two to three minutes, the Veteran should be considered unable to pursue gainful employment, even in a sedentary setting.

With regard to his bilateral shoulder disability, the Veteran was diagnosed with degenerative join disease of both shoulders.  He reported flare-ups with repetitive use, including heavy lifting.  Upon examination, his range of motion was as follows: 95 degrees flexion in both shoulders; 90 degrees abduction in both shoulders; 60 degrees internal rotation in both shoulders; and 50 degrees external rotation in the right shoulder; and 55 degrees external rotation in the left shoulder.  While there was objective evidence of painful motion, range of motion was not further limited following repetitive-use testing; however, with regard to any additional functional loss, the examiner noted less movement than normal and painful movement.  Muscle strength testing was normal, and there was no evidence of ankylosis.  There was no history of mechanical symptoms, recurrent dislocation, or an acromioclavicular joint, including an impairment of the clavicle or scapula.  With regard to the functional effects of the Veteran's bilateral shoulder disabilities, the examiner noted that he could work, but that he would be significant effects, including his ability to lift, carry, and reach overhead due to pain.


B.  Lumbar Spine and Cervical Spine

The Veteran's lumbar spine disability is rated as 40 percent disabling under Diagnostic Code 5242 for degenerative arthritis of the spine.  He filed his claim for an increased disability rating on June 29, 2009.  His cervical spine disability is rated as 20 percent disabling under Diagnostic Code 5242 as well.  He filed his initial claim for service connection on June 29, 2009.

Although the Veteran's lumbar spine and cervical spine disabilities are both rated under Diagnostic Code 5242, all spine disabilities are rated, primarily, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides for assignment of a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or if the combined range of motion for the thoracolumbar spine is not greater than 120 degrees.  A 20 percent rating for the cervical spine is warranted when forward flexion is greater than 15 degrees, but not greater than 30 degrees; or if the combined range of motion of the cervical spine not greater than 170 degrees.  Finally, a 20 percent rating is warranted for either the thoracolumbar spine or the cervical spine if muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted when forward flexion of the cervical spine is limited to 15 degrees or less, or if favorable ankylosis of the entire cervical spine is present.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when favorable ankylosis of the entire thoracolumbar spine is present.  A 40 percent rating is warranted when unfavorable ankylosis of the entire cervical spine is present.

A 50 percent rating is warranted when unfavorable ankylosis of the entire thoracolumbar spine is present.

Finally, a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees, and extension , bilateral lateral flexion, and bilateral rotation all to 30 degrees.  For the cervical spine, normal range of motion encompasses flexion and extension to 45 degrees, bilateral lateral flexion to 45 degrees, and bilateral rotation to 80 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.

The Notes following the General Rating Formula provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Alternatively, the Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Finally, the Board notes that Diagnostic Code 5242 refers to Diagnostic Code 5003, which provides that when range of motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  When there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent disability rating is warranted; if there is evidence of occasional incapacitation exacerbations, a 20 percent disability rating is warranted.  Id.

After a careful review of all the evidence, the Board finds that at no time during the pendency of the appeal has the Veteran's lumbar spine or cervical spine disabilities more nearly approximated the criteria for higher ratings under the applicable diagnostic codes.

With regard to the General Rating Formula, the evidence demonstrates that the Veteran's cervical spine range of motion has not been limited to 15 degrees, even with consideration functional loss due to pain or due to weakness, fatigability, incoordination, and pain on movement; to the contrary, each of the VA examiner noted that range of motion was not further limited after repetitive use.  With regard to his lumbar spine disability, the Veteran has been granted the maximum rating possible for limitation of motion for the lumbar spine; hence, analysis based on the DeLuca factors would not result in a higher schedular rating, and need not be considered for this period.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary when the appellant is in receipt of the maximum rating for limitation of motion).  

Furthermore, at no time during the pendency of the appeal has the evidence demonstrated that the Veteran suffers from ankylosis, favorable and/or unfavorable, of the thoracolumbar spine, the cervical spine, or the entire spine.  In fact, the examiner who performed the May 2014 examination specifically found that ankylosis was not present, and there is no evidence in the record to contradict this finding.  As such, he is not entitled to a disability rating in excess of 40 percent for his lumbar spine disability or in excess of 20 percent for his cervical spine disability under the General Rating Formula.  The Board also finds that, at no time during the appeal period has his lumbar spine or cervical spine disabilities resulted in any neurological manifestations, such as a bowel or bladder impairment.  In this regard, the Board notes that he reported radiating pain in his right thigh and shoulder.  However, the VA examiner attributed his shoulder pain to his service-connected bilateral shoulder disabilities, and despite his complaints of right thigh radiating pain, none the VA examiners found any objective evidence of any neurological manifestation of the Veteran's lumbar spine disability.

With regard to the Formula for Rating IVDS, while the examiner who performed the May 2014 examination noted that the Veteran suffered from IVDS, the examiner noted that his incapacitating episodes had a total duration of one week but less than two weeks during the past twelve months.  Furthermore, with regard to the letter from Dr. A.H., while Dr. A.H. stated that he was entitled to a 60 percent disability rating under Diagnostic Code 5243, it is clear from the letter that Dr. A.H merely relied on his statement that he was incapacitated at least 50 percent of the time.  Dr. A.H did not indicate, and the record does not otherwise show, that the Veteran suffered from incapacitating episodes requiring bed rest that was prescribed by a physician.  Thus, at no point during the pendency of the appeal has IVDS of the lumbar spine and/or cervical spine disabilities resulted in incapacitating episodes have a total duration of at least four weeks, but no more than six weeks, the criteria for a higher rating under Diagnostic Code 5243.

The Board observes that the Veteran was found to have degenerative arthritis of both the lumbar spine and cervical spine.  As noted above, Diagnostic Code 5003 allows for the assignment of a maximum 20 percent rating when there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with evidence of occasional incapacitation exacerbations.  However, because limitation of motion of the lumbar spine and cervical spine has been rated under the General Rating Formula, a separate rating for the same painful limitation of motion or limitation of motion during flare-ups under Diagnostic Code 5003 is prohibited because it constitutes pyramiding with ratings under the General Rating Formula, which rates on limitation of motion and the same or similar impairments that limit the same functions of the back.  38 C.F.R. § 4.14; Esteban, at 261-62.

In assessing the severity of the disabilities under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, he has not alleged that his forward flexion of his cervical spine is less than that shown on examination, or that he had ankylosis of the thoracolumbar spine, cervical spine, or entire spine.  In addition, the criteria necessary to substantiate a higher rating for IVDS include bed rest prescribed by a physician.  Thus, and as noted above, the Veteran's lay statements to Dr. A.H. cannot serve to satisfy these criteria, and the Board must rely on the medical evidence of record.  As such, his lay assertions do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The Board has considered whether additional staged ratings under Fenderson, supra, or Hart, supra, are appropriate for the Veteran's service-connected cervical spine and lumbar spine disabilities; however, his symptomatology has been stable for each disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

In summation, the preponderance of the evidence is against a higher rating under any other provision of VA's rating schedule for the Veteran's service-connected lumbar spine or cervical spine disabilities.  In denying any further compensation in excess of 40 percent for his lumbar spine disability, or in excess of 20 percent for his cervical spine disability, the Board finds that the benefit-of-the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.

C.  Bilateral Shoulder Disabilities

The Veteran's right shoulder disability is rated as 30 disabling prior to May 12, 2014, and as 20 percent disabling thereafter.  His left shoulder disability is rated as 20 percent disabling.  Both are evaluated under Diagnostic Code 5010-5201.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  He filed his claim for service connection in August 2007.

Diagnostic Code 5010 for traumatic arthritis refers to Diagnostic Code 5003 for degenerative arthritis.  Under Diagnostic Code 5003, when range of motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  When there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent disability rating is warranted; if there is evidence of occasional incapacitation exacerbations, a 20 percent disability rating is warranted.  Id.

Diagnostic Code 5201 provides that a disability of the shoulder is to be rated on the basis of limitation of motion.  The medical evidence shows the Veteran to be right-hand dominant.  Limitation of motion at shoulder level warrants a 20 percent disability rating for either the major or minor extremity.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent disability rating for the major extremity, and a 20 percent disability rating for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a maximum 40 percent disability rating for the major extremity, and a 30 percent disability rating for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Also applicable to the shoulder joint is Diagnostic Code 5200, for ankylosis of the scapulohumeral joint, which provide for a 30 percent evaluation for favorable ankylosis, where abduction is limited to 60 degrees and the arm can reach the mouth and head.  A 40 percent evaluation is warranted for intermediate ankylosis, between favorable and unfavorable.  The maximum 50 percent evaluation is warranted for unfavorable ankylosis, where abduction is limited to 25 degrees from the side.  A Note to Diagnostic Code 5200 states that ankylosis of the shoulder joint means that the scapula and humerus move as one piece.  

Normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

1.  Right Shoulder Disability

After a careful review of all the evidence, the Board finds that at no time prior to May 12, 2014, has the Veteran's right shoulder disability more nearly approximated the criteria for a rating in excess of 30 percent under the applicable diagnostic codes.  Furthermore, at no time since May 12, 2014, has his right shoulder disability more nearly approximated the criteria for a rating in excess of 20 percent.

With regard to the period prior to May 12, 2014, the evidence demonstrates that the Veteran's range of motion was not limited to 25 degrees from the side, even in consideration of functional loss due to weakness, fatigability, coordination, or pain on movement; to the contrary, each of the VA examiners noted that the Veteran's right shoulder range of motion was not further limited following repetitive-use testing, despite objective evidence of painful movement.  Thus, a higher rating under Diagnostic Code 5201 is not warranted.

With regard to the period since May 12, 2014, the evidence demonstrates that the Veteran's right shoulder range of motion has not been limited to midway between his side and shoulder level, even in consideration of functional loss due to weakness, fatigability, coordination, or pain on movement; to the contrary, each of the VA examiners noted that the Veteran's right shoulder range of motion was not further limited following repetitive-use testing, despite objective evidence of painful movement.  Thus, a higher rating under Diagnostic Code 5201 is not warranted.

Furthermore, while the Board has considered whether other diagnostic codes are applicable, no other applicable diagnostic code provides for a higher rating.  Specifically, the medical evidence fails to demonstrate that the Veteran suffered from ankylosis, and impairment of the humerus, or an impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

The Board observes that the Veteran was found to have degenerative joint disease in his right shoulder.  As noted above, Diagnostic Code 5003 allows for the assignment of a maximum 20 percent rating when there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with evidence of occasional incapacitation exacerbations.  However, because limitation of motion of the right shoulder has been rated under Diagnostic Code 5201, a separate rating for the same painful limitation of motion or limitation of motion during flare-ups under Diagnostic Code 5003 is prohibited because it constitutes pyramiding with Diagnostic Code 5201, which rates on limitation of motion of the shoulder.  38 C.F.R. § 4.14; Esteban, at 261-62.

2.  Left Shoulder Disability

After a careful review of all the evidence, the Board finds that at no time during the pendency of the appeal has the Veteran's left shoulder disability more nearly approximated the criteria for a rating in excess of 20 percent under the applicable diagnostic codes.

With regard to Diagnostic Code 5201, the evidence demonstrates that the Veteran's range of motion has not been limited to 25 degrees from the side or less, even in consideration of functional loss due to weakness, fatigability, coordination, or pain on movement; to the contrary, each of the VA examiners noted that the Veteran's range of motion was not further limited following repetitive-use testing, despite objective evidence of painful movement.  Thus, a higher rating under Diagnostic Code 5201 is not warranted.

Furthermore, while the Board has considered whether other diagnostic codes are applicable, no other applicable diagnostic code provides for a higher rating.  Specifically, the medical evidence fails to demonstrate that the Veteran suffered from ankylosis, an impairment of the humerus, or an impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

The Board observes that the Veteran was found to have degenerative joint disease in his left shoulder.  As noted above, Diagnostic Code 5003 allows for the assignment of a maximum 20 percent rating when there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with evidence of occasional incapacitation exacerbations.  However, because limitation of motion of the right shoulder has been rated under Diagnostic Code 5201, a separate rating for the same painful limitation of motion or limitation of motion during flare-ups under Diagnostic Code 5003 is prohibited because it constitutes pyramiding with Diagnostic Code 5201, which rates on limitation of motion of the shoulder.  38 C.F.R. § 4.14; Esteban, at 261-62.

In assessing the severity of the Veteran bilateral shoulder disabilities, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, supra; Grottveit v. Brown, supra  However, he has not alleged that his range of motion is less than that shown on examination, or that he had ankylosis in either shoulder, an impairment of the humerus in either shoulder, or an impairment of the clavicle or scapula in either shoulder.  Thus, his lay assertions do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right shoulder and left shoulder disabilities; however, the Board finds that his symptomatology has been stable for each disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

In summation, the preponderance of the evidence is against a higher rating under any other provision of VA's rating schedule for the Veteran's service-connected right shoulder and left shoulder disabilities.  In denying any further compensation in excess of 30 percent for his right shoulder disability prior to May 12, 2014; in excess of 20 percent for his right shoulder disability from May 12, 2014; or in excess of 20 percent for his left shoulder disability; the Board finds that the benefit-of-the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.

D.  Other Considerations

Additionally, the Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine, cervical spine, right shoulder, and left shoulder disabilities with the established criteria found in the rating schedule and the current ratings assigned.  The Board finds that his symptomatology throughout the appeal period has been fully addressed by the rating criteria under which each disability is rated.  The Veteran's pain; fatigability; difficulty with walking and lifting; and interference with sitting, standing, and weight bearing are all contemplated by the assigned ratings.  Thus, referral for an extra-schedular rating is not appropriate because the rating criteria fully contemplate the functional effects caused by his service-connected disabilities.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the provisions of 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations." However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability at any point during the appeal period.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  TDIU

The Veteran generally contends that his service-connected disabilities prevent him from maintaining gainful employment.  Specifically, in September 2010, the Veteran submitted a formal application for a TDIU, alleging that, as a result of his service-connected bilateral shoulder, cervical spine, and lumbar spine disabilities, he was unemployable.  However, as noted above, on June 29, 2009, he submitted a letter from his private treatment provider that noted that he was unable to carry on any job-related activities.  Given that the June 2009 submission was filed in connection with his claim for an increased rating for his lumbar spine, the Board finds that the issue of entitlement to a TDIU stems from his June 29, 2009 submission.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

As noted in the Introduction, in a May 2014 rating decision, the AOJ granted entitlement to a TDIU, effective May 12, 2014.  Thus, the issue before the Board is whether the Veteran is entitled to a TDIU prior to that date.  

In order to establish entitlement to TDIU due to service-connected disability (ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Since June 29, 2009, the Veteran has been service-connected for the following disabilities: lumbar spine disability rated a 40 percent disabling; posttraumatic stressor disorder (PTSD) rated as 30 percent disabling prior to September 27, 2010, and as 50 percent disabling thereafter; cervical spine disability, rated as 20 percent disabling; left shoulder disability rated as 20 percent disabling; and right shoulder disability rated as 30 percent disabling prior to May 12, 2014, and as 20 percent disabling thereafter.  His combined disability rating was 80 percent prior to September 27, 2010, and 90 percent thereafter.  Therefore, at all pertinent points, he meets the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a).  Therefore, the remaining inquiry is whether he is unable to secure or follow substantially gainful employment due solely to his service-connected disabilities.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In the September 29, 2009, submission, Dr. A.H. opined that the Veteran's disabilities had become too incapacitating for him to carry on any job-related activities.  With regard to the functional effects of his lumbar spine, cervical spine, and bilateral shoulder disabilities, Dr. A.H. noted that the Veteran could not walking without increased pain, he could not bend, and he was unable to lift anything over 10 to 15 pounds.

During the August 2009 VA examination, the examiner noted the Veteran's reports of problems sitting for more than 10 minutes, standing for more than 10 minutes, or walking for more than five to 10 minutes.  Moreover, the examiner noted that the Veteran was limited in bending at the waist, lifting, and carrying.  His cervical spine disability limited his ability to pick things up, to quickly move, to twist his neck, and to carry things.  Similarly, he reported problems with twisting or bending his shoulders, as well as problems lifting.  

During the December 2009 VA examination, the examiner noted that the Veteran's psychiatric symptoms affected his social functioning to a certain degree.  With regard to his cervical spine disability, the December 2009 VA examiner noted that he was generally able to perform activities of daily living, including driving, light housekeeping, and maintenance of personal hygiene.

In a February 2010 statement, the Veteran reported that his lumbar spine disability caused difficulties running, problems sitting or standing for prolonged periods of time, problems lifting heavy objects, and problems with mobility.

During a July 2010 VA examination, the Veteran stated that, after the injury to his shoulders, he had difficulties performing his work as a pilot due to stiffness.  He also reported difficulty reaching for things overhead.  The examiner noted that the bilateral shoulder disability caused some discomfort if he had to pull overhead switches.  The examiner also opined that his bilateral should disability did not affect his ability to perform activities of daily living, and that his functional difficulties due to his back problems were more limiting.  With regard to the Veteran's cervical spine disability, the examiner noted that pain would not limit his general functional ability, but that, due to stiffness, he would not be able to perform repetitive tasks that required forceful twisting and turning of the neck.  The examiner also noted that the cervical spine disability did not cause problems with walking.  With regard to his lumbar spine, the examiner noted that he was limited in his ability to bend at the waist.  Additionally, the examiner also noted that he could not stand or sit for more than 10 to 20 minutes at a time, and that his general occupational functioning would be impacted.

In his September 2010 formal application for a TDIU, the Veteran stated that he stopped working in 2006.  He stated that he was previously employed as an airline pilot and as a self-employed money manager.  He stated that he could no longer work due to problems sitting for prolonged periods of time. His education history included two years of general education college courses.

In a January 2011 VA general medical examination, he reported an inability to sit for more than thirty minutes due to severe back pain, as well as problems walking.  The examiner noted that the Veteran's lumbar spine disability affected his ability to perform occupational and daily activities.  Specifically, the examiner noted that prolonged sitting, bending, standing, and/or walking resulted in pain and decreased mobility.  The examiner opined that there were no functional effects caused by his cervical spine disability.  With regard to his bilateral shoulder disabilities, the examiner noted that the disabilities caused problems lifting, carrying, and reaching overhead.  The examiner also noted effects on his usual daily activities, including his ability to drive, chop, and perform household chores.  The examiner opined that his service-connected lumbar spine, cervical spine, and bilateral shoulder disabilities would preclude him from employment requiring prolonged sitting, standing, or walking, overhead reaching, lifting, or carrying.  However, the examiner also stated that he would not be precluded from sedentary employment.

In the May 2014 VA examination, the examiner opined that the Veteran's lumbar spine disability resulted in chronic pain and an inability to sit or stand in one position for more than two to three minutes, and that the Veteran would be precluded from any gainful occupational activities, including sedentary employment.  Concerning his bilateral shoulders, the examiner opined that the functional effects would not interfere with his ability work.

Based on the foregoing, the Board finds the Veteran's service-connected lumbar spine, cervical spine, and bilateral shoulder disabilities have rendered him unemployable since June 29, 2009.  In this regard, the evidence suggests that his service-connected disabilities would preclude both physical and sedentary employment.  For example, the VA examiners and Dr. A.H. consistently note problems with walking, bending, lifting, and standing.  Furthermore, consistent with his lay statements, the July 2010 VA examiner noted that he was unable to sit for more than 10 to 20 minutes at a time, and that his ability to perform general occupational activities had been impacted.  Moreover, January 2011 VA examiner noted that he was unable to engage in employment that required prolonged sitting.  Finally, the functional effects of his disabilities, including his problems with sitting as a result of his lumbar spine disability, have been consistent throughout the appeal period.  Also, the Board notes that, given the Veteran's education and employment background, it is unlikely that he could find substantially gainful employment that would accommodate an inability to sit and/or stand for long periods of time.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Therefore, based on the foregoing, and after resolving all reasonable doubt in his favor, the Board finds that the Veteran's service-connected lumbar spine, cervical spine, and bilateral shoulder disabilities have rendered him unable to secure and follow a substantially gainful occupation consistent with his education background and employment history as of June 29, 2009.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected lumbar spine is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected cervical spine is denied.

Entitlement to a disability rating in excess of 30 percent prior to May 12, 2014, and in excess of 20 percent thereafter, for service-connected right shoulder disability is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected left shoulder disability is denied.

Entitlement to a TDIU is granted as of June 29, 2009, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


